ON demurrer, the case was: An infant copyholder in fee, without licence of his lord, made a see for years rendering rent, and when of full age, accepted the rent, and afterwards suited his lessee. Crawley, Serj. said he might well do so, although it is true, that the lease of an infant rendering rent is only voidable: yet in the case of a copyholder, it is otherwise: for the lease is a disseisin of the lord, and a forfeiture of his estate. And the grant of any thing by an infant, is absolutely void, unless it be by livery with his own hands, or for his benefit. But, e contra, it was said that this is a good lease, until it be avoided. If a copyholder makes a lease, it is a forfeiture. H. 37. East *200and Harding's case, rot. 49. Copyholder makes a lease for years, to commence in futuro, it is a good lease, but no forfeiture in case of an infant. For if the lord enters upon him, he may reenter, as in 8 rep. Infant tenant for life, made a feoffment, the lord enters, the infant may reenter.
The court agreed that it was no dissesin, viz. that the lease of a copyholder, without licence, is no disseisin to the lord. But the counsel were directed to argue the question whither it should be void in respect of the forfeiture. Afterwards it was debated a fresh and held that the lease was not void: but judgment given against the infant. Jones, J. said on the first day, in the C. B. leave without licence had been adjudged no diffeisin. Nota that the plea was adjudged vitious in form, as well as the bar, replication and declaration. Jones 157. Noy 92. Godb. 456. 364. 1 Cr. 498. Mo. 392. 1 Roll 507. 508. 63. Goldb. 456.